DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 21-25, 27-40 are allowed.

3. The following is an Examiner’s reason for allowance.
4. Regarding claims 21 (apparatus), and 36 (method) the closest prior art is Radford et al (US 5663564) and Heflinger et al; (US 6118397). Regarding claim 21, Radford discloses a circuit for detecting an optical signal transmitted via a first waveguide, (substrate 40 with an integrated detector 10 consisting of first photodiode 24 and second photodiode 26,see figures 1 and 4; (Equivalent to Applicant’s figure 5) the circuit comprising: a photonics substrate;(substrate, see figure 4) a first photodiode formed in the photonics substrate a second photodiode formed in the photonics substrate; (substrate 40 with an integrated detector 10 consisting of first photodiode 24 and second photodiode 26,see, column 4,lines 25-27 and figures 1 and 4; (Equivalent to Applicant’s figure 5), the second photodiode being configured to output a second current without receiving a portion of the optical signal, the second current corresponding to a dark current induced in the second photodiode;(the second detector (photodiode) 26 for generating a dark current which is opposite to the dark current produced by the first detector 24 and since the first detector mask the second detector form the incident illumination no photocurrent is produced by the second detector; see column 3, lines 30-50 ad figure 1; (Equivalent to Applicant’s figure 5), the circuit being configured to subtract the second current from the first current to generate an output signal corresponding to a power of the optical signal without dark current induced in the first photodiode ;( the readout circuit 22 connected to the first and detector receives the output of the first detector Iph + ID1  (dark current and photocurrent) and the second detector –ID1 (dark current) to generate an output signal corresponding the photocurrent ( Iph of the first detector), see Abstract and figure 1; (Equivalent to Applicant’s figure 5). Further Heflinger et al; (US 6118397) discloses first photodiode coupled to the first and second branches of the first waveguide;(first detector 28 coupled to the first and second waveguides 40 and 42, see figure 1; (Equivalent to Applicant’s figure 5) the first photodiode configured to receive respective portions of the optical signal transmitted via the first and second branches of the first waveguide ;(first detector 28 coupled to the coupled to the first and second branches of the first waveguide 26, see figure 1; (Equivalent to Applicant’s figure 5) and (ii) convert light power of the optical signal from both portions of the optical signal received via the first and second branches to generate a first current based on the optical signal ;(first detector 28 receiving the optical signals via the first and second branches 40, 42 respectively and converting the received optical signals into electrical signals, see figure 1; (Equivalent to Applicant’s figure 5) and one of the ordinary skilled in the art before the effective filling date of the invention to substitute the photodetector arrangement of Heflinger with Radford to prove an alternate arrangement of the plurality of detectors and to provide different intensity over different waveguide branches.

However, regarding claim 21, the prior art of record fails to disclose a second photodiode formed in the photonics substrate without being coupled to the first waveguide or any other waveguide.

However, regarding claim 36, the prior art of record fails to disclose using a second photodiode formed in the photonics substrate, without being coupled to any waveguide.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Conclusion

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Takeyama et al; (US 2009/0206437) discloses dark current calculating unit based on the current difference in the output current of the photodiode, see figure 1. 

b. Chen et al; (US 2008/0239321) discloses plurality of photodiodes integrated on the substrate and generating optical signal and dark current, see figure 3.

c. Shimada et al; (US 7248800) discloses multiple photodiodes connected in series with each other, see figure 9.

d. Piels et al; (Photodetectors for silicon photonic integrated circuits -2016 attached) discloses photonics substrate consisting of four detector array and two detector array for increasing the output power, see figure 1.10a and 1.10b.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636